McCeaRY, J.
A stipulation has been filed, signed by the parties to this controversy, sotting forth an agreed statement of facts, and oonsent-*86ing that the court may take jurisdiction, hear, try, and determine the case, and render decree without pleadings. Section 918 of the Revised Statutes of the United States provides that “the forms and modes of proceeding in suits of equity, * * * in the circuit and district courts, shall be according to the principles, rules, and usages which belong to courts of equity, * * * except when otherwise provided by statute or by rules of court, made in pursuance thereof.” . It is well settled that' this statute adopts the equity practice as it existed in England at the time of the passage of the judiciary act. I am not aware of anything in that practice that would authorize the institution of a proceeding in equity, by the filing in court of such a stipulation as that now before me. I take it to be well settled that the practice in a court of equity is regulated by law or rule and cannot be varied by the agreement of the parties. This court cannot be constituted a board of arbitration, in the absence of a law of the United States to authorize such a proceeding. We are referred to a statute of Kansas, which seems to authorize such a proceeding in the courts of that state, (Comp. Laws Kan. c. 80;) but it is clear that the jurisdiction and practice of this court as a court of equity is not affected by that statute. Boyle v. Zacharie, 6 Pet. 658; U. S. v. Howland, 4 Wheat. 115; Neves v. Scott, 13 How. 271; Noonan v. Lee, 2 Black, 507; Robinson v. Campbell, 3 Wheat. 323.
The application is overruled.
Foster, J,, concurs.